Name: Commission Regulation (EEC) No 3435/83 of 2 December 1983 on the granting of refunds on durum wheat groats and meal exported from 17 November 1983 onwards
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12 . 83 Official Journal of the European Communities No L 338/25 COMMISSION REGULATION (EEC) No 3435/83 of 2 December 1983 on the granting of refunds on durum wheat groats and meal exported from 17 November 1983 onwards Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the fourth subparagraph of Article 1 6 (2) thereof, Having regard to the opinion of the Monetary Committee , Whereas Regulations (EEC) No 3263/83 of 17 November 1983 (3) and (EEC) No 3321 /83 of 24 November 1983 (4) fixing the export refunds on cereals and on wheat or rye flour, groats and meal specified refund amounts for groats and meal of durum wheat differentiated by ash content ; whereas those Regula ­ tions also imposed a size requirement ; whereas, in order to make it clear that failure to meet this require ­ ment does not rule out any refund on the products in question, the field of application of the differentiated refunds should be better defined : Article 1 The refund provided for by Regulations (EEC) No 3263/83 and (EEC) No 3321 /83 for products of Common Customs Tariff subheading 1 1.02 A I a) with an ash content of 1 301 to 1 500 shall also be appli ­ cable to exports made from 17 November 1983 onwards of groats and meal with an ash content of 0 to 1 300, of which 10 % or more is capable of passing through a sieve of 0,220 mm mesh . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . ( 3) OJ No L 321 , 18 . 11 . 1983, p . 40 . H OJ No L 329, 25. 11 . 1983 , p . 11 .